Citation Nr: 1423047	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-18 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence had been received to reopen claim for compensation under 38 U.S.C.A. § 1151 for a seizure disorder, claimed to have resulted from electroconvulsive therapy administered at a VA medical facility.

3.  Entitlement to service connection for major depressive disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran filed a claim to reopen service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, anxiety, paranoia, panic attacks, and hallucinations in January 2010.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court of Appeals for Veterans Claims (CAVC) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  For judicial economy, the Board has combined those claims to service connection as "acquired psychiatric disorder."  

The Board has a legal duty to address the "new and material evidence" requirement of 38 C.F.R. § 3.156 regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board will therefore preliminarily consider the previously denied claims under the provisions of 38 C.F.R. § 3.156, concerning the receipt of new and material evidence to reopen a claim.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for an acquired psychiatric disorder was denied in a March 1986 decision of the RO; in December 1994, the RO denied service connection for (PTSD).

2.  The evidence received after these decisions is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, including PTSD.

3.  The Veteran's initial claim for a compensation under 38 U.S.C.A. § 1151 for a seizure disorder was denied in a July 2002 Board decision.

4.  The evidence received since the July 2002 Board decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for compensation under 38 U.S.C.A. § 1151 for a seizure disorder.

5.  The evidence is at least evenly balanced as to whether major depressive disorder is due to the Veteran's service-connected post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, including PTSD.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).

2.  New and material evidence has been received to reopen the claim of compensation under 38 U.S.C.A. § 1151 for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  With reasonable doubt resolved in favor of the Veteran, major depressive disorder is proximately due to or the result of service-connected post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310.

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In terms of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that major depressive disorder is being reopened and granted below.  The issue of service connection for acquired psychiatric disorder other than major depressive disorder is remanded below.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for these issues.  In terms of the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a seizure disorder, the Board notes that the issue is being reopened and remanded for further development.  Therefore, the Veteran is not prejudiced in any way for errors regarding duties to assist and notify or regarding notice necessary in new and material evidence claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and material evidence claims. 

A.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Acquired psychiatric disability

In March 1986, the Veteran's claim for service connection for a nervous disorder, diagnosed as adjustment disorder with anxious mood, was denied by the RO.  Notice of this decision was mailed in April 1986.  No new and material evidence was submitted and the decision was not appealed within one year.  In May 1989, the Veteran submitted a claim for service connection for depression claiming that his stomach problems were contributing to his depression.  The RO sent a letter to the Veteran in June 1989 explaining that this claim had been denied in March 1986 and that he needed to submit new and material evidence to reopen his claim.  The Veteran did not respond.  In September 1994, the Veteran filed a claim for service connection for PTSD.  The RO denied the Veteran's claim in December 1994 explaining that he did not provided the requested information explaining his specific stressor.  As the Veteran did not file a notice of disagreement with the March 1986 RO decision, it became final.  Furthermore, his subsequent attempt to reopen his claim also failed in May 1989 because he did not submit new and material evidence.  The Veteran also did not file a notice of disagreement with the RO's decision letter of December 1994 which denied his claim for service connection for posttraumatic stress disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  In order to reopen, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim for service connection for adjustment disorder explaining that his psychiatric disabilities began after service and there was no evidence linking his current disorder to his service connected ulcer disorder.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after March 1986] evidence bears directly and substantially upon these matters. 

The Veteran claims that his current psychiatric disorder is due to his military service or secondary to his service-connected ulcer disorder.  The Veteran submitted an opinion by a private psychologist dated in August 2012 which provided a positive nexus between the Veteran's depression and his stomach ulcer that was diagnosed in 1971.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the positive opinion provided in August 2012 constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for an acquired psychiatric disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

C.  Seizure disorder

In a July 2002 decision, the Board denied the Veteran's claim for compensation under 38 C.F.R. § 1151 for a seizure disorder.  The Board concluded that the preponderance of the evidence was against the finding that the Veteran incurred additional disability as a result of administration of electroconvulsive therapy at a VA facility.  The Board found that the competent medical evidence failed to show the Veteran had a seizure disorder and competent medical evidence failed to show any causal relationship between a claimed seizure disorder and the treatment in question.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  In order to reopen the claim, the Veteran must provide new and material evidence.

A VA treatment record dated in July 2006 notes that the Veteran had a new onset "seizure."  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that the notation of a new onset "seizure" in the July 2006 treatment record constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's claim for compensation under 38 C.F.R. § 1151 for a seizure disorder and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2013).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The Board wishes to make it clear that although there may be of record new and material evidence sufficient to reopen the claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. 

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder

A. Relevant Laws and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


B. Analysis

Entitlement to service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran claims that his major depressive disorder is caused by his service-connected post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy.  

The claims file shows a long history of gastrointestinal problems that began during his military service and service connection is in effect for post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy.  A November 2011 VA examination for his gastrointestinal disability (GI) noted that the Veteran reported nausea and vomiting as well as severe reflux at night that prevented sleep.  He also had multiple daily episodes of diarrhea that effected daily work routine and could not hold or find a job.

The claims file also shows a long history of depression.  The Veteran claims that his depression began during service when he found out that his ulcers could not be successfully treated while he was in the service and found out that this would result in his discharge.  The Veteran also has provided numerous statements from his family, including his spouse, former spouse and daughter.  Several of the statements note that the Veteran had no mental disorders when he went into the military, but when he was discharged he had both mental and physical disabilities.

There are two medical opinions of record.  

In July 2011, the Veteran was provided a VA examination for mental disorders.  The examiner reviewed the claims file and examined the Veteran.  He diagnosed the Veteran with major depressive disorder.  The Veteran reported that he first sought mental health treatment in 1982 or 1983 but that he had been "unable to cope" after discharge from service.  The examiner found no evidence that there is a connection between his duodenal ulcer with pyeloplasty, vagotomy, and open sigmoid colectomy or between his military service in general and his mental health disorder.  The examiner noted that the Veteran reported that his mental health disorder began after discharge.

An August 2012 psychiatric evaluation completed by a private psychologist included a positive opinion.  The examiner reviewed the VA treatment records, claims file, conducted a mental status evaluation and interviewed the Veteran by telephone.   The Veteran reported that he became depressed when his ulcers could not successfully be treated while in service, and he was told this would result in his discharge.  His depression was exacerbated by the unsuccessful surgery.  He began to feel hopeless about getting his gastrointestinal problems under control.  He was placed on antidepressant medication in 1971 and has been on it since that time.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe with psychotic features, generalized anxiety disorder, and panic disorder with agoraphobia.  The examiner opined that it was more likely than not that his depression was connected to his GI problems.  She explained that medical documents in his file indicate that he became depressed after unsuccessful treatment for stomach ulcers in 1971 which also meant that he would be unable to have a career in the military which added to his depression.  Further exacerbating the depression was his inability to resolve his digestive problems.

A January 2010 VA treatment record further details the Veteran's reports of depression ever since discharge.  He reported wanting to take his own life after finding out about his medical discharge because he had wanted to retire from the military and had excelled in the military.

The Board finds that the evidence for and against whether the Veteran's major depressive disorder is due to service-connected post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy is at least in equipoise.  The United States Court of Appeals for Veterans Claims Court stated in Wise that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Entitlement to service connection for major depressive disorder as secondary to the service-connected post-operative status duodenal ulcer with pyelopathy, vagotomy and open sigmoid colectomy is therefore warranted.


ORDER

New and material having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.   

New and material having been received, the petition to reopen the claim of entitlement to compensation under 38 U.S.C.A. § 1151 is granted.  

Entitlement to service connection for major depressive disorder is granted.


REMAND

Although the Board is granting service connection for major depressive disorder, the Veteran has been diagnosed with several other psychiatric disorders since he filed his claim, including panic disorder with agoraphobia, generalized anxiety disorder, bipolar disorder and PTSD.  A VA psychiatric examination is needed to determine whether any of these other psychiatric disabilities are due to the Veteran's military service.

Also, various outpatient treatment records note a diagnosis of PTSD.  The RO has attempted on several occasions to obtain stressor information from the Veteran, including the date and place of any alleged stressors.  The Veteran should be asked once again to provide any information regarding his stressor.

A July 2, 2006 treatment record notes that during the Veteran's hospitalization for diverticulitis, he had a new onset "seizure."  The record notes that he had a CT scan for his head with no signs of acute processes.  The CT scan results are not included in the claims file.  All records pertaining to his July 2, 2006 hospitalization at the VA should be obtained, including any CT scan results of his head.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate stressor development letter.  The Veteran should be requested to provide information concerning his claimed stressful incident(s) in service.

2.  The AOJ should then review the record and determine whether there is sufficient information to attempt verification of any claimed stressor.  If so, the appropriate steps should be taken to attempt verification of the Veteran's claimed stressor(s).

3.  Request that the Veteran provide or identify any relevant records that are no yet of record, including those from Life Management Center.  If identified records are not obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013).    

4.  Obtain VA medical records not already of record, including those pertaining to his July 2, 2006 hospitalization for diverticulitis, including any CT scan results of the head.  

Also, obtain any discharge summary of his inpatient treatment.  

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently present acquired psychiatric disorder, other than major depressive disorder.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder, other than major depressive disorder.

A diagnosis of PTSD under DSM-IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors (to include fear of hostile military or terrorist activity) that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should opine as to the following:

a. Whether it is at least as likely as not that the disorder began in or is related to service.  

b. Whether it is at least as likely as not that any diagnosed psychiatric disorder is due to the service-connected post operative status duodenal ulcer with pyeloplasty, vagotomy, and open sigmoid colectomy.  

c. Whether it is at least as likely as not that any diagnosed psychiatric disorder is aggravated (i.e., worsened) beyond the natural progress by the service-connected post operative status duodenal ulcer with pyeloplasty, vagotomy, and open sigmoid colectomy.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected duodenal ulcer disorder.

 The examiner's attention is directed to prior VA diagnoses of panic disorder with agoraphobia, generalized anxiety disorder, bipolar disorder and PTSD.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decisions remain adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


